DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is construed to be indefinite because the recitation “the width direction” lacks a positive antecedent basis.  Claim 4 is construed to be indefinite because the recitations “the width direction” and “the width” lack a positive antecedent basis.  Claims 5 and 7 are construed to be indefinite because the recitation “the basis” lacks a positive antecedent basis.  Claim 6 is construed to be indefinite because the recitation “the rotation” lacks a positive antecedent basis.  Claim 9 is construed to be indefinite because the recitations “the width direction” and “the center portion” lack a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolsey (US 5,038,498).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Woolsey, as teaching:
a drying system (see title and abstract) comprising: 
a transfer conveyor 16 for transporting particles; 
a particle dispersing device 60 including a rotary member 64a-d provided at one side of the transfer conveyor and having a rotation center, a drive part 52a-d for rotating the rotary member and a particle supply part mounted on the rotary member having particles stored therein (expressly disclosed in column 4 lines 16-25); and 
a heating part 100 for drying the particles on the transfer conveyor in a transfer process (expressly disclosed in column 5 lines 7-11), 
wherein the heating part comprises a heat exchanger and a blast fan 96, and is provided such that air discharged from the blast fan is supplied to the transfer conveyor after passing through the heat exchanger (expressly disclosed in column 5 line 63 through column 6 line 7 wherein the disclosed pre-heat/heat teachings meet the claimed heat exchange because both exchange heat).  Woolsey also teaches the claimed heat exchanger provided such that air passing through the heat exchanger can be distributed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9are rejected under 35 U.S.C. 103 as being unpatentable over Woolsey in view of Poirier et al. (US 5,909,943).  Woolsey discloses the claimed invention, as rejected above, except for the recited control part for controlling the transfer conveyor and the drive part, wherein upon supplying the particles to the transfer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, O on page 1 are patent publications from the same inventive entity as the current application.  References C, D, E, G, H, I, J, K, L, M, P, Q, R on page 1 and references A, B, C on page 2 are patent publications that teach drying systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Monday, April 19, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753